Citation Nr: 0013110	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-10 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the appellant's request for a waiver of recovery of a 
$7,093.00 overpayment of his pension benefits was timely 
filed.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Army from December 
1951 to November 1953.  This case comes before the Board of 
Veterans' Appeals (the Board) on appeal from an April 1997 
decision of the Committee on Waivers and Compromises (COWC) 
of the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO).  The COWC found that the 
appellant's request for a waiver of the recovery of 
overpayment of pension benefits in the amount of $7, 093.00 
had not been timely filed.

The Board notes that the appellant, in his VA Form 9, Appeal 
to the Board, filed in July 1998, requested a hearing before 
a Member of the Board to be held at the RO.  The appellant 
subsequently asked, in writing in September 1998, that he be 
afforded a personal hearing at the RO instead of a Travel 
Board hearing.  The RO scheduled the appellant for a personal 
hearing to be held at the RO in December 1998.  However, the 
appellant sent written notice, in November 1998, that he 
would be unable to attend the hearing and subsequent 
telephonic contact with the appellant revealed that he would 
be unable to ever attend a hearing and therefore he wanted 
his case to be sent to the Board.  This is considered a 
withdrawal of the hearing request.


REMAND

The appellant's request for a waiver of recovery of an 
overpayment of pension benefits was denied because he 
allegedly submitted his application more than 180 days after 
his receipt of notice of the indebtedness.  Under applicable 
law, a request for waiver of recovery of an overpayment of 
any benefit will be considered only if received within 180 
days following the date of notice of the indebtedness, and 
notice of the right to request waiver, by the VA to the 
debtor.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

Review of the evidence of record reveals that the appellant 
was granted pension benefits via a rating decision issued in 
January 1992; the effective date of the grant of pension 
benefits was December 1990.  In April 1994, the RO sent a 
letter to the appellant informing him that information had 
been received concerning his receipt of Social Security 
Administration benefits.

It is unclear from the evidence presently before the Board 
exactly what the sequence of events was thereafter.  Three 
different versions have been presented.  The June 1998 
Statement of the Case (SOC) indicates that action was taken 
on July 5, 1994 to terminate the appellant's pension benefits 
retroactively to August 1993.  The SOC further indicated that 
a letter was sent to the appellant on July 8, 1995; this 
letter was to advise him of the overpayment as well as his 
waiver rights.  The SOC also states that a request for waiver 
consideration was received by the RO on July 17, 1994.  
Obviously, there is a problem with this chronology.  More 
importantly, not all of the cited three documents have been 
included in the claims file sent to the Board for review.  
While a VA Form 21-8947, dated July 5, 1994, is of record, 
the other two documents are not included in the claims file.

Another version of the timeline can be found in a letter sent 
by the RO to the appellant's Congressman in July 1998.  
According to that letter, the appellant was notified in a 
letter, dated August 18, 1994, that an overpayment had been 
created and that he had 180 days in which to file a request 
for a waiver.  Once again, the claims file does not contain 
any such document.

Thirdly, the September 1998 Supplemental Statement of the 
Case (SSOC) refers to a July 17, 1994 letter that was sent to 
the appellant informing the appellant of the overpayment and 
his associated appeal rights and deadlines.  The Board again 
notes that no such document appears in the claims file.

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9.  In this case, since the timeliness of the 
appellant's request for waiver of the recovery of pension 
overpayment is at issue, further evidence- specifically, 
copies of the debt notification letter (or other substantial 
proof that one was sent) and the appellant's request for 
waiver- should be associated with the record, and the claim 
considered in light of such evidence.  Further, the appellant 
and his representative need to be provided with an accurate 
account of the events in question in order to provide 
informed argument concerning this matter.

The Board also notes that a bulletin, issued by the VA Office 
of Financial Policy in May 1999, provides a new procedure for 
waiver requests referred by the Veterans Benefits 
Administration Debt Management Center (DMC) to the Committees 
on Waivers and Compromises.  In any decision where the 
timeliness of a waiver request is at issue, the DMC will 
provide verification of the date on which the initial notice 
of indebtedness and the right to request waiver were sent to 
the debtor.  The DMC will provide this verification by 
following specific procedural steps identified in the 
bulletin.  See OF Bulletin 99.GC1.04 (May 14, 1999).

Due process of law requires that the Board have access to all 
of the documents utilized by the RO and the Committee in 
rendering the denial of the appellant's waiver request.  
Moreover, as noted, in order to advance an informed argument 
in the course of this appeal, the appellant and his 
representative need to be properly informed of the timeline 
in question.  In light of the documentary gap in the claims 
file and in order to ensure compliance with due process 
requirements, this case is REMANDED for the following 
development:

1.  The missing documents discussed above 
are to be associated with the claims 
file.   See OF Bulletin 99.GC1.04 (May 
14, 1999).  All efforts expended should 
be documented in the claims file.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO should review the claims file 
and ensure that the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Following completion of the above 
actions, the RO should review the 
evidence and determine whether the 
appellant's waiver request was timely 
submitted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

If any benefit sought remains denied, the appellant should be 
provided a supplemental statement of the case, which reflects 
RO consideration of all additional evidence, including an 
accurate timeline of the events, and the opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The Board intimates no 
opinion as to the ultimate conclusion warranted in this case.  
No action is required by the appellant until he is contacted 
by the RO.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


